Exhibit 10.1

SETTLEMENT AGREEMENT



This Agreement ("Agreement") iis made and entered into this 13th day of November
2009 by and between Robert Lisle ("RL") and Assure Data, Inc. a Nevada
corporation ("ADI"). 

Whereas, ADI currently owes RL $59,961.00 (the "Indebtedness"); and



Whereas, RL and ASI desire to enter into an agreement concerning the repayment
of the Indebtedness to RL; and 

Whereas, RL has agreed to accept as payment in full from ASI the assets and
properties of ADI listed on attached Schedule A (the “Business Assets”) to
settle the Indebtedness;



NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows: 

1.     Payment of Indebtedness. Upon the execution of this Agreement, RL agrees
to cancel and release all indebtedness owed to him from ADI of whatever kind,
which shall constitute full and final payment to RL.In exchange for such
cancellation, ADI hereby transfers, sells, conveys and assigns to RL the
Business Assets.



2.     Miscellaneous.



A.     Amendment. This Agreement may be amended, modified, or supplemented only
by an instrument in writing executed by all the parties hereto.



B.     Assignment. Neither this Agreement nor any right created hereby or in any
agreement entered into in connection with the transactions contemplated hereby
shall be assignable by any party hereto without the written consent of the party
not seeking assignment.



C.     Parties In Interest; No Third Party Beneficiaries. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective heirs, legal representatives,
successors and assigns of the parties hereto. Neither this Agreement nor any
other Agreement contemplated hereby shall be deemed to confer upon any person
not a party hereto or thereto any rights or remedies hereunder or thereunder.



D.     Entire Agreement. This Agreement and the agreements contemplated hereby
constitute the entire agreement of the parties regarding the subject matter
hereof, and supersede all prior agreements and understandings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.



1

--------------------------------------------------------------------------------



E.     Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid and enforceable.



F.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE
STATE OF TEXAS.



G.     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Execution and delivery of this letter by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this letter of intent
by such party. Such facsimile copies shall constitute enforceable original
documents.



ASI:         Assure Data, Inc.       By: /s/ Terry Harris     Terry Harris,
President       /s/ Robert Lisle Robert Lisle    





2

--------------------------------------------------------------------------------

SCHEDULE A

BUSINESS ASSETS



All assets and properties used by ADI in its data storage business, including
the following:



Cash - Prior to closing

Accounts receivable

Intellectual property rights, including patents, trademarks, copyrights, service
marks, trade dress, confidentiality agreements, license agreements, etc.

All computers, data storage devices, telephone lines and listings

The name “Assure Data”, in respect of which ADI agrees to change its name as
soon as feasible

All contract rights, including contracts with the customers of ADI.



RL will assume all liabilities related to the Business Assets, including
accounts payable, payroll taxes, vacation accruals, and employee benefit
liabilities.

3